DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 are pending. 
In view of the amendment, filed on 07/12/2021, the following rejections are withdrawn from the previous office action, mailed on 4/12/2021:
Rejection of claim 2 under 35 U.S.C. 112(b).
Rejection of claims 1-4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014, hereinafter referred to as Formlabs-Ref1.
Rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014, hereinafter referred to as Formlabs-Ref1, and further in view of Formlabs (https://www.youtube.com/watch?v=9AAd85269nU; published on 04/19/2016), hereinafter referred to as Formlabs-Ref2.
Rejection of claims 6 and 12 under  35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014, 
Rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014, hereinafter referred to as Formlabs-Ref1, and further in view of Farnworth (US6537482 B1).
 Rejection of claim 9 under  35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014, hereinafter referred to as Formlabs-Ref1, and further in view of Siblani et al. (US20120195994 A1).
Rejection of claim 11 under  35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014, hereinafter referred to as Formlabs-Ref1, and further in view of Cohen et al. (US20200316252 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US5248456), and further in view of Chen et al. (US20160059270).
Regarding claim 1, Evans teaches a method for removing resin residues from a model created by three- dimensional 3D printing, the method comprising: 

- inserting the model into a container (rinsing vat 210; Figure 7)
- introducing a solvent into the container (col 29 line 46-49);
- moving the container with the solvent and the model by means of repeated linear movements (col 28 line 68- col 29 line 4). However, Evans fails to teach wherein the base is a part of a cover of the container, such that the model is inteqral with the container. 
In the same field of endeavor pertaining to a cleaning apparatus for cleaning models created by a three- dimensional 3D printer, Chen teaches wherein the base (carrier 100; Figure 1) is a part of a cover of the container (rotating disk 43; Figure 1), such that the model is inteqral with the container ([0024] carrier 100 passes through the throughhole 432 and is stopped and positioned by the stopper 433 such that when the rotating disk 43 rotates, the carrier 100 and the model 200 will rotate with the rotating disk 43 accordingly). The cleaning apparatus of Chen prevent worker exposure to photosensitive resin that may result in injury, and consequently ensures improved operational safety ([0010] prevents workers from exposing to the photosensitive resin and the resulting injury. Consequently, the cleaning apparatus ensures an improved operational safety).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the base of Evans be part of a cover of the container, such that the model is inteqral with the container, as taught by Chen, for the benefit 
Regarding claim 2, Evans modified with Chen teaches the method according to claim 1.  However, Evans modified with Chen fails to teach wherein introducing a solvent into the container includes introducing the solvent introduced is not more than one third of an internal volume of the container.  
In a separate embodiment shown in Figure 3a, Evans teaches herein introducing a solvent into the container (rinse tank 76; Figure 3a) includes introducing the solvent introduced is not more than one third of an internal volume of the container (see liquid level 80b in Figure 3a). The cleaning approach of Evans reduces the solvent/resin disposal problem and provides a mean to clean and reclean dirty solvent (col 13 line 61-65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the solvent introduced of Evans be not more than one third of an internal volume of the container, as taught by the embodiment of Evans in Figure 3a, for the benefit of reducing the solvent/resin disposal problem and providing a mean to clean and reclean dirty solvent.
Regarding claim 3, Evans modified with Chen teaches the method according to claim 1.  However, Evans modified with Chen fails to teach wherein said solvent includes alcohol. 
In a separate embodiment shown in Figure 3a, Evans teaches wherein said solvent includes alcohol (col 10 line 59-61).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said solvent of Evans include alcohol, as taught by 
Regarding claim 4, Evans modified with Chen teaches the method according to claim 1. Further, Evans teaches wherein creating a three- dimensional model through three-dimensional 3D printing includes creating a three-dimensional model by stereolithography, or laser scanning stereolithography (Title: Method And Apparatus For Cleaning Stereolithographically Produced Objects).  
Regarding claim 6, Evans modified with Chen teaches the method according to claim 1. However, Evans modified with Chen fails to teach the method further comprising sealing said container before moving same.  
In the same field of endeavor pertaining to a cleaning process for an additively manufactured model, Chen teaches the method further comprising sealing said container before moving same ([0024] The carrier 100 passes through the throughhole 432 and is stopped and positioned by the stopper 433 such that when the rotating disk 43 rotates, the carrier 100 and the model 200 will rotate with the rotating disk 43 accordingly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Evans modified with Chen further comprising sealing said container before moving same, as taught by Chen, for the benefit of preventing worker exposure to photosensitive resin that may result in injury, and consequently ensuring improved operational safety, as discussed in claim 1.
claim 7, Evans modified with Chen teaches the method according to claim 1. Futher, Evans teaches wherein said linear movements are carried out along at least one axis (a reciprocating table or platform reciprocates along an axis; col 28 line 68- col 29 line 4).  
Regarding claim 8, Evans modified with Chen teaches the Method according to claim 7. Further, Evans teaches wherein said at least one axis is included within an angle defined between a vertical axis and an axis arranged at 45° from the vertical axis (where the table or platform reciprocates along a vertical axis, the at least one axis is defined between the vertical axis and an axis arranged at 45° from the vertical axis).
Regarding claim 9, Evans modified with Chen teaches the method according to claim 1. However, Evans modified with Chen fails to teach wherein said repeated linear movements have an amplitude comprised between 0.5 and 1.5 times a height of the container.  
In a separate embodiment described in Figure 5a, Evans teaches wherein said repeated linear movements have an amplitude comprised between 0.5 and 1.5 times a height of the container (see part 109 moving on travelling platform 107 which is placed on top of carriage 115 by means of guide rails 108 that is between 0.5 and 1.5 times a height of the container; col 21 line 17-21). The cleaning approach of Evans reduces the solvent/resin disposal problem and provides a mean to clean and reclean dirty solvent (col 13 line 61-65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for said repeated linear movements of Evans modified with Chen to have an amplitude comprised between 0.5 and 1.5 times a height of the container, as taught by Evans, for the benefit of reducing the solvent/resin disposal problem and providing a mean to clean and reclean dirty solvent.
claim 10, Evans modified with Chen teaches the method according to claim 1. However, Evans modified with Chen fails to teach wherein said repeated linear movements have a duration of between 30 seconds and 120 seconds.
In a separate embodiment discussed in Figure 3a, Evans teaches the part is immersed in the container for a duration of between 30 seconds and 120 seconds (col 11 line 27-30). The part is immersed for such time periods to avoid part distortion (col 11 line 30-31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said repeated linear movements have a duration of between 30 seconds and 120 seconds, where it is obvious that said repeated linear movements occur as the part is being immersed in the container, as taught by Evans, for the benefit of avoiding part distortion.
Regarding claim 12, Evans modified with Chen teaches the method according to claim 1. However, Evans modified with Chen fails to teach the method including making the model integral with the container before moving the container.
In the same field of endeavor pertaining to a cleaning process for an additively manufactured model, Chen teaches the method including making the model integral with the container before moving the container ([0024] The carrier 100 passes through the throughhole 432 and is stopped and positioned by the stopper 433 such that when the rotating disk 43 rotates, the carrier 100 and the model 200 will rotate with the rotating disk 43 accordingly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Evans modified with Chen include making the model integral with the container before moving the container, as taught by Chen, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US5248456), and further in view of Chen et al. (US20160059270) and Formlabs (https://www.youtube.com/watch?v=9AAd85269nU; published on 04/19/2016- see attachment in previous office action mailed 4/12/2021), hereinafter referred to as Formlabs-Ref2.
Regarding claim 5, Evans modified with Chen teaches the method according to claim 1. However, Evans modified with Chen fails to teach wherein creating a three- dimensional model includes creating a three-dimensional model of a tooth or part thereof. 
In the same field of endeavor pertaining to manufacturing a three-dimensional model through a stereolithography apparatus, Formlabs-Ref2 teaches wherein creating a three- dimensional model includes creating a three-dimensional model of a tooth or part thereof
(“Announcing Dental SG: The 1st Biocompatible Material for Desktop 3D Printing”- see attachment in previous office action mailed 4/12/2021). Creating a three-dimensional model of a tooth or part thereof allows a dentist to print parts thereof in a quick and cheaper manner (“When Form 2 came to my office I was able to print surgical guides… where before I used to have to send this out to the laboratory, wait two to three weeks and pay hundreds of .dollars and now I can print out a model within about an hour”- see attachment in previous office action mailed 4/12/2021).

Evans modified with Chen, to creating a three-dimensional model of a tooth or part thereof, as taught by Formlabs-Ref2, for the benefit of print parts thereof in a quick and cheaper manner.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US5248456), and further in view of Chen et al. (US20160059270) and Cohen et al. (US20200316252 A1).
Regarding claim 11, Evans modified with Chen teaches the method according to claim 1. However, Evans modified with Chen fails to teach wherein said repeated linear movements have a frequency of between 60 and 180 movements per minute.
In the same field of endeavor pertaining to fabricating three-dimensional structures, Cohen teaches wherein said repeated linear movements ([0045] shaker (e.g., an orbital shaker), rotator, tumbler, large tank mixer, overhead stirrer) have a frequency of between 60 and 180 movements per minute ([0045] contacting with the orbital shaker may include speeds of at least about 100 RPM to about 250 RPM). The shaker ensures maximum dissolution or dispersion of particles in a solution ([0045] contacting of the biomaterial particles with the weak acid solution may be performed using suitable methods to ensure maximum dissolution or dispersion of the biomaterial particles in the acid solution).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said repeated linear movements, as taught by Evans modified with Chen, to have a frequency of between 60 and 180 movements per minute, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743